            Case 1:20-cv-00090-ER Document 7 Filed 01/27/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


FASTFREIGHT PTE LTD. SINGAPORE,

                              Plaintiff,

       v.                                                           20-CV -0090 (ER)

PRAXIS ENERGY AGENTS PTE LTD.,

                              Defendant


                                     PROOF OF SERVICE

       Pursuant to Fed. R. Civ. P. 5(b), the Plaintiff hereby makes proof of service to the Court.

Plaintiffs attach hereto as Exhibit 1 a true and accurate copy of the Federal Express delivery

confirmation page from January 23, 2020, attesting that service of the Verified Complaint was

made upon Defendant Praxis Energy Agents Pte Ltd., 300 Beach Road, The Concourse, Suite 10-

01, Singapore, 199555, by the Clerk of the Court, and was signed for receipt.

Dated: January 27, 2020


                                             FASTFREIGHT PTE LTD. SINGAPORE


                                             BY: faM~
                                                 Patrick F. Lennon, Esq.
                                                 LENNON, MURPHY & PHILLIPS, LLC
                                                 The GrayBar Building
                                                 420 Lexington Ave., Ste. 300
                                                 New York, NY 10170
                                                 Tel. (212) 490-6050
                                                 Fax (212) 490-6070
                                                 pf1@lmplaw.net
Case 1:20-cv-00090-ER Document 7 Filed 01/27/20 Page 2 of 4



                       Exhibit 1




                       Exhibit 1
 1/23/2020                 Case 1:20-cv-00090-ER
                                               TrackDocument       7shipment
                                                     your package or   Filedwith
                                                                             01/27/20        Page 3 of 4
                                                                                 Fed Ex Tracking




                               ®
                                                                                                                                                  ~
                                                                814346298996 ~                                                                    t=J



                                              Del ivered
                                    Monday 1/13/2020 at 11 :57 am



                                                                     DELIVERED

                                                          Signed for by: J.JOLIN

                                                             GET STATUS UPDATES

                                                          OBTAIN PROOF OF DELIVERY



                                   FROM                                                                                    TO

                             NEW YORK US                                                                                SIN SCl



     Shipment Facts

     TRACKING NUMBER                           SERVICE                                            WEIGHT
     8'14346298996                             International Priority                             0.5 Ibs I 0.23 kg s


     DELIVERY ATTEMPTS                         DELIVERED TO                                       TOTAL PIECES
     1                                         Receptionist/Front Desk                            1


     TOTAL SHIPMENT WEIGHT                     TERMS                                              SHIPPER REFERENCE
     0.5 Ibs / 0.23 kgs                        Shipper                                            4659


     PACKAGING                                 SPECIAL HANDLING SECTION                           STANDARD TRANSIT
     FedEx Envelope                            Deliver Weekday
                                                                                                  CD
                                                                                                  1/13/2020 by 12:0Cl pm


     SHIP DATE                                 ACTUAL DELIVERY
    G)                                         Mon 1/13/2020 "11 :57 am
     Fri 1(10/2020




    Travel History                                                                                                              Local Scan Time    v
     Monday, 1/13/2020

         11:57 am              SIN SG                           Delivered


         8: 20 am              SINGAPORE SG                     On FedEx vehi cle f or delivery


https://www.fedex.com/apps/fedextrackl?action=track& tracknu mbers=814346298996& loca le=en _ US&cntry_ code=fcl                                        1/3
 1/23/2020                     Case 1:20-cv-00090-ER
                                                   TrackDocument
                                                        your package or7shipment
                                                                           Filedwith
                                                                                 01/27/20       Page 4 of 4
                                                                                     FedEx Tracking
        6:39 am                     SINGAPORE SG                   In transit

                                                                   Packdge available fo r cledr'arlee


       6:39 am                      SINGAPORE SG                    International shipment release -

                                                                   Import


       6:39 am                      SINGAPORE SG                   At local Fed Ex fac ility


       2:51 am                      SINGAPORE SG                   At destination sort facility


     Saturday, 1/11/2020

       7:07 am                      MEMPHIS, TN                    Depa rt ed FedEx location


       5:55 am                      M EMPHIS, TN                   In tra nsit


       12:57 am                     M EM PHIS, T N                 Arrived at FedEx location


     Friday, 1/10/2020

       11 :14 pm                   NEWARK, NJ                      Depa rted Fed Ex location


       9:47 pm                     NEWARK, NJ                      Arrived at FedEx locat ion


       9:15 pm                     NEW YORK, NY                    Left Fed Ex origin facil ity


       8:24 pm                     NEW YORK, NY                    Picked up




                                                        Request Proof of Del ivery                                             x

                               For detailed proof of deliverYI enter the 9-digit shipper or payer FedEx
                                          account number associated with this shipment.

    TRACKING NO. OR NICKNAME                         DESTINATION                 SIGNATURE IMAGE          ACCOUNT NUMBER



                                                                                                            ACCOUNT NUMBER
     81 4346298996                                   SIN                          Yes
                                                                                                            3719-1654-7




                               View/print letter                                                                           v




https:/Iwww.fedex .com/apps/fedextrackl?action=track& tracknu mbers=814346298996&loca le=en _ U S&cntry_ code=fcl              2/3
